IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                          : NO. 479
                                                :
APPOINTMENTS TO THE MINOR                       : MAGISTERIAL RULES DOCKET
JUDICIARY EDUCATION BOARD                       :
                                                :


                                        ORDER



PER CURIAM

      AND NOW, this 18th day of May, 2022, Magisterial District Judge Bonnie L.

Carney, Wayne County, and Magisterial District Judge Thomas G. Miller, Jr., Allegheny

County, are hereby appointed as members of the Minor Judiciary Education Board for a

term of three years, commencing July 1, 2022.